UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 10-4220


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

          v.

THOMAS BALDWIN,

                  Defendant – Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Thomas D. Schroeder,
District Judge. (1:08-cr-00315-TDS-1)


Submitted:   September 28, 2010             Decided:   October 8, 2010


Before MOTZ, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, III, Federal Public Defender, Eric D. Placke,
Assistant Federal Public Defender, Greensboro, North Carolina,
for Appellant.    Anna Mills Wagoner, United States Attorney,
Terry M. Meinecke, Assistant United States Attorney, Greensboro,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Thomas Baldwin appeals the 262-month sentence imposed

following his guilty plea to one count of possession with intent

to    distribute    cocaine     base,       in   violation   of   21    U.S.C.A.

§ 841(a)(1), (b)(1)(B) (West 1999 & Supp. 2010), and one count

of possession of a firearm in furtherance of a drug trafficking

crime, in violation of 18 U.S.C.A. § 924(c)(1)(A)(i) (West 2000

& Supp. 2010).       On appeal, Baldwin contends that the district

court erred in declining to depart downward to account for the

period of imprisonment he had already served on an undischarged

state sentence.     Finding no reversible error, we affirm.

            We review a sentence imposed by a district court under

a    deferential   abuse   of   discretion       standard.    Gall     v.   United

States, 552 U.S. 38, 45 (2007); see United States v. Lynn, 592

F.3d 572, 578-79 (4th Cir. 2010) (abuse of discretion standard

of review applicable when defendant properly preserves a claim

of sentencing error in district court “[b]y drawing arguments

from § 3553 for a sentence different than the one ultimately

imposed”).     We begin by reviewing the sentence for significant

procedural error, including such errors as “failing to calculate

(or improperly calculating) the Guidelines range, treating the

Guidelines as mandatory, failing to consider the [18 U.S.C.]

§ 3553(a) [2006] factors, selecting a sentence based on clearly

erroneous facts, or failing to adequately explain the chosen

                                        2
sentence.”       Gall, 552 U.S. at 51.             If there are no significant

procedural        errors,      we    then          consider        the     substantive

reasonableness of the sentence, taking into account the totality

of the circumstances.           United States v. Pauley, 511 F.3d 468,

473 (4th Cir. 2007).           We presume reasonable a sentence imposed

within the properly calculated Guidelines range.                         United States

v. Mendoza-Mendoza, 597 F.3d 212, 217 (4th Cir. 2010).                           Even if

we would have reached a different result, this fact alone is

insufficient to justify reversal of the district court.                          Pauley,

511 F.3d at 474.

              “When rendering a sentence, the district court ‘must

make     an     individualized      assessment             based    on     the     facts

presented.’”        United States v. Carter, 564 F.3d 325, 328 (4th

Cir.    2009)    (quoting   Gall,    552       U.S.   at    50).     Accordingly,      a

sentencing court must apply the relevant § 3553(a) factors to

the particular facts presented and must “state in open court”

the particular reasons that support its chosen sentence, showing

that it has a reasoned basis for its decision and has considered

the    parties’    arguments.       Id.        A   sentencing      court    need    not,

however,        “robotically     tick      through”         otherwise       irrelevant

subsections of § 3553(a).            See United States v. Johnson, 445

F.3d 339, 345 (4th Cir. 2006).

              Here, Baldwin challenges the district court’s decision

not to depart downward to account for the time he had already

                                           3
served on an undischarged state sentence.                            Under U.S. Sentencing

Guidelines      Manual           §    5G1.3(c)     (2009),      in    a    case      involving          an

undischarged          term       of     imprisonment         that    does    not          fit    within

subsections (a) and (b), a downward departure is authorized only

under    extraordinary                circumstances.           See    USSG       §        5G1.3       cmt.

n.3(E).         A    downward           departure       is    warranted      only          if    it     is

necessary       to        “ensure       that      the    combined         punishment            is    not

increased       unduly           by     the    fortuity        and    timing          of    separate

prosecutions and sentencings.”                     Id.

            We conclude that the district court did not abuse its

discretion in determining that Baldwin was not entitled to a

downward departure.                    As it stands, Baldwin’s sentence is at the

lowest    end        of    the        applicable        Guidelines        range.           See        USSG

§ 4B1.1(c)(3).             The vast majority of the sentencing hearing was

devoted    to       the        issue    of    downward       departure.          In       making       its

decision,       the       district       court     determined        the    correct         advisory

Guidelines          range,       considered        the    §    3553(a)      factors             and    its

authority to depart downward, and explained its decision to the

parties.        Its        determination          was     individualized,             taking          into

account    the       unique          treatment     of    Baldwin’s        state       and       federal

charges,     the          nature       and    circumstances          of    the       offense,          and

Baldwin’s history.                    Reflecting upon those factors, the court

determined          that         the     circumstances          were       not        sufficiently

extraordinary             to    warrant       a   downward      departure            in    light       of

                                                   4
Baldwin’s extensive criminal history.              See USSG § 5G1.3 cmt.

n.3(E).

           Accordingly, we affirm the district court’s judgment.

We   dispense   with   oral   argument   because    the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                   AFFIRMED




                                    5